Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s Information Disclosure Statement filed 8/31/2021 has been considered. See attached signed copy.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:   The closest prior art Van Der Sanden et al (US 2015/0153656) discloses (Fig. 3) a method of aligning a substrate within an apparatus, the method comprising: determining a substrate grid based on measurements of a plurality of targets [0014], each at different locations on a substrate, wherein the determining comprises repetitions of: updating the substrate grid after the measurement with corrections based on previous exposed layers on the substrate [0083 - 0084]. The prior art does not anticipate or render obvious, alone or in combination, updating the substrate grid after each measurement of a target, and using the updated grid to align a measurement of a subsequent target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        3/12/2022